Stacy, C. J.
The trial court evidently interpreted the fourth paragraph of the agreed statement of facts to mean that the plaintiffs were creditors, and not stockholders, of the Perpetual Building and Loan Association at the time they took the collateral in question; and there is a view in which this interpretation would seem to be permissible. *2544 R. O. L., 352; 9 0. J., 941. But if sucb be its meaning, then paragraphs four and seven of the agreed statement of facts are in conflict.
The cause, therefore, will be remanded for a consistent statement of facts or for trial by a jury. Otherwise, if the seventh paragraph of the agreed statement of facts is to control, probably the judgment should be reversed. C. S., 5180. But we do not pass upon the merits of the case in the present state of the record.
Error and remanded.